SOLID ELECTROLYTE INTEGRATED DEVICE, METHOD OF MANUFACTURING SOLID ELECTROLYTE INTEGRATED DEVICE, AND SOLID ELECTROLYTE ELEMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/16/2022:
Claims 1 and 9 have been amended; claims 7 and 8 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lawrence on 8/31/2022.

The application has been amended as follows: 
Claim 14. (Cancelled)
Claim 15. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 10, and 11 were rejected under 35 U.S.C. §102(a)(1) as assertedly anticipated by JP 2006-068721 Al to Hoshino et al. Claim 6 was rejected under 35 U.S.C. §103 as assertedly obvious over Hoshino in view of JP 2008-013425A to Hasegawa et al. Claims 7 and 9 were rejected under 35 U.S.C. §103 as assertedly obvious over Hoshino alone. Claims 12 and 13 were rejected under 35 U.S.C. §103 as assertedly obvious over Hoshino in view of US 2015/0308002 to Onishi et al. 
Claim 1 has been amended to recite the limitations of allowable claim 8 and intervening claim 7. Claims 2-6 and 9-13 depend on claim 1. As such, the amendment has overcome rejections under 35 USC 102(a)(1) and 103 which have been withdrawn and claims 1-6 and 9-13 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729